Title: John J. Crittenden to James Madison, 21 July 1830
From: Crittenden, John Jordan
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Frankfort
                                
                                 July 21st 1830.
                            
                        
                        
                        I trouble you merely to acknowledge the receipt of your letter of the 8th Inst:, enclosing eighty dollars in
                            satisfaction of the claim which I had the honor to state to you in my letter of the 5th of March last. With the most
                            profound respect & esteem
                        
                        
                            
                                J J Crittenden
                            
                        
                    